Citation Nr: 0802162	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-02 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from May 1981 to February 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision from the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in this case.  The veteran was afforded 
a hearing before the undersigned Veterans Law Judge (VLJ) in 
September 2006.  The transcript was included in the claims 
folder; however, there were several inaudible portions of the 
tape that could not be transcribed.  By letter dated in 
November 2007, the Board informed the veteran of his 
opportunity to have another hearing.

The veteran indicated, in correspondence received in December 
2007 that he wished to appear at another hearing before a VLJ 
at the RO in connection with his appeal.  The Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104.  Pursuant to 
38 C.F.R. § 20.700, a hearing on appeal before the Board will 
be granted if an appellant expresses a desire to appear in 
person.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled to appear 
at a hearing before a VLJ at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

